TOM GLAZE, Justice, dissenting. In finding Eric Avett guilty of the offense of theft by receiving, the trial judge heard the state’s case and Avett’s testimony in defense. During the prosecutor’s cross-examination of Avett, Avett admitted he was a three-time felon, which included convictions for theft, burglary and possession of a controlled substance. Reduced to its simplest terms, the majority court, in reversing the trial judge’s decision, holds the judge could not disbelieve Avett’s explanation that he was only a passenger in the stolen van when it was stopped by the police. If there was ever a case where this court has invaded the factfinding role of the trial judge, it is this one. First, the majority court cites the case of Riddle v. State, 303 Ark. 42, 791 S.W.2d 708 (1990), for the proposition that being a passenger in a stolen vehicle is not, standing alone, enough to establish constructive possession of the vehicle. Of course, that rule is sound. But even in Riddle, the court upheld the passenger-defendant’s conviction for theft by receiving because he fled from the scene after the stolen vehicle had crashed. The court said that, where a passenger in a stolen vehicle flees for the purpose of avoiding arrest, a factfinder may infer therefrom the dominion and guilty knowledge necessary to convict. Id. at 44. In Riddle, the defendant never took the stand, so his credibility was never in issue. Nonetheless, based only on the state’s evidence that Riddle fled to avoid arrest, this court affirmed Riddle’s jury conviction. In the present case, there was far more evidence to prove Avett’s guilt than existed in proving the defendant’s conviction in Riddle. Here, the state showed Officer Charles Weaver stopped a stolen 1993 van in which Avett was a passenger. In stepping out of the van, Avett was uncooperative and used abusive language toward Officer Weaver. Avett became extremely violent, kicked at the officer and was only quelled after officers sprayed Avett with O C Pepper Spray. The 1993 stolen van was described as being in “horrible shape” — the steering column was “busted” with wires hanging out of it, “its tires and rims had been taken, inside seats had been removed and its speakers had been stripped.” The van also contained brand-new toys that were boxed and had never been opened. The toys had been stolen from the Salvation Army. At trial, Avett testified in an attempt to explain bis presence in the stolen van. Avett claimed he got the driver of the van to give him a ride home which was only a distance of “two or three houses” away. He denied noticing anything about the van or the new toys contained in it. In rendering his decision finding Avett guilty, the judge clearly disbelieved Avett’s story. The judge said that Avett should have known the van with the Christmas gifts in it was stolen. The judge declared that, because the steering wheel had wires hanging loose and “all kinds of new toys” were in the van, Avett could not have been in the van without having known it was stolen. The trial judge was not required to believe Avett had only (1) been in the van four minutes, (2) was getting a ride home which was a distance of three houses away, (3) had never noticed how the almost new 1993 van had been stripped to a “horrible shape,” and (4) was unaware of unopened boxes of toys contained in the van. In fact, the judge quite reasonably could have inferred that, given his past criminal history, Avett was in no way the innocent participant he purported to be. The majority opinion is far off the mark in suggesting that, because the judge did not specifically refer to Avett’s prior convictions in deciding his guilt, that this court should not consider them. Nor was the judge required to state all of the evidence and his findings when declaring Avett guilty. The majority court cites nothing to support these assertions because the law clearly holds otherwise. In a bench trial, the trial judge is capable of evaluating the evidence and the judgment will stand unless all of the competent evidence is insufficient to support the judgment. Rich Mountain Elec. Coop v. Revels, 311 Ark. 1, 841 S.W.2d 151 (1992). Here, all the testimony was admitted into evidence without objection. In addition, it has been held that a remark made by a judge who tries a case without a jury may not be construed as his entire findings of fact ánd conclusions of law. Legate v. Passmore, 268 Ark. 1161 (Ark. App. 1980). The trial judge trying this case is well-versed in the rules of evidence, and he, as well as the other members of the bench and bar, know that, when a defendant takes the stand, the defendant’s credibility is an issue. See A.R.E. 609; see Turner v. State, 325 Ark. 237, 926 S.W.2d 843 (1996); Schalski v. State, 322 Ark. 63, 907 S.W.2d 693 (1995); Donald v. State, 310 Ark. 197, 833 S.W.2d 770 (1992); Gustafson v. State, 267 Ark. 278, 590 S.W.2d 853 (1979). Once again, because the trial judge is capable of evaluating evidence, our law does not require a trial judge to actually mention Rule 609 when utilizing it to reject the defendant’s version of what occurred. In addition, under A.R.E. Rules 404(b) and 403, the state was permitted, as it did, to introduce Avett’s prior theft of property and burglary convictions to show his furtive intent, thus countering Avett’s defense of mistake and his explanation that he had not noticed anything in or about the van when he had entered the stolen van. See Turner, 325 Ark. 237, 926 S.W.2d 843; Rudd v. State, 308 Ark. 401, 825 S.W.2d 565 (1992). Again, the majority opinion ignores established law when suggesting the trial judge was required to review all the evidence he relied on in reaching his decision as well as the rules of evidence he may have considered. In conclusion, the majority opinion is bereft of reasoning and common sense to say sufficient evidence does not exist to show Avett’s guilt. To the contrary, the evidence clearly supports the judge’s finding of guilt and that decision should be affirmed. CORBIN and Brown, JJ., join this dissent.